DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cladding layer and the bottom electrode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9, 13, and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to claims 5 and 13, the originally filed disclosure does not provide an enabling support for the features related to the claimed “cladding layer”. The specification only includes passing references to this feature, and this feature is not present at all in the drawings. It would therefore not be possible to reproduce the claim invention without undue experimentation.
  With respect to claims 9 and 17, the originally filed disclosure does not provide an enabling support for the features related to the claimed “bottom electrode”. The specification only includes passing references to this feature, and this feature is not present at all in the drawings. It would therefore not be possible to reproduce the claim invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, it is unclear what is meant by “a thickness of the top electrode is increased or a material density of the top electrode is increased”. Both of these values are static values in a finished component. While they can be “increased” in the design phase, they cannot be changed in a completed SAW device. It is therefore what is meant by the language “a thickness of the top electrode is increased or a material density of the top electrode is increased”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2005/0194864) in view of Thalmayr et al. (US 2011/0273061).
With respect to claim 1, Miura et al. discloses a high frequency surface acoustic wave resonator (Fig 1), comprising: a high wave velocity supporting substrate (item 12); a piezoelectric film (item 11), disposed on a top surface of the high wave velocity supporting substrate (Fig 1); and a top electrode (item 14), disposed on a top surface of the piezoelectric film (Fig 1); wherein a velocity of a body wave propagating in the high wave velocity supporting substrate is greater than a velocity of a target elastic wave propagating in the piezoelectric film (Paragraph 25, wherein the velocity of acoustic waves is an inherent material property, with Miura disclosing the use of the claimed materials), and a thermal conductivity of the high wave velocity supporting substrate is greater than a thermal conductivity of the piezoelectric film (Paragraph 25, wherein the thermal conductivity is an inherent material property, with Miura disclosing the use of the claimed materials); a material of the high wave velocity supporting substrate comprises: silicon carbide, diamond, diamond-like or sapphire (Paragraph 25); a material of the piezoelectric film comprises: lithium niobate, potassium niobate, lithium tantalates, aluminum nitride, quartz or zinc oxide (Paragraph 25); the piezoelectric film is a single crystal film (Paragraph 25); when the top electrode is an interdigital electrode, digits in the interdigital electrode are parallel to each other (Fig 1), and an angle between a perpendicular direction of each of the digits and a propagation direction of the target elastic wave is less than 20° (Fig 1, wherein the angle shown in figure 1 is 0°).
Miura et al. does not disclose that a target elastic wave excited by the piezoelectric film comprises a symmetric lamb wave or an antisymmetric lamb wave.
Thalmayr et al. teaches a surface acoustic wave device that includes symmetric lamb waves or antisymmetric lamb waves as possible modes of operation (Paragraph 100).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the lamb wave modes of Thalmayr et al. with the device of Miura et al. for the benefit of selecting from known modes of operation for surface acoustic wave devices (Paragraphs 100-103), and as it has been held that the selection of an element based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 4, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1. Thalmayr et al. discloses that the target elastic wave excited by the piezoelectric film comprises a symmetric lamb wave or an antisymmetric lamb wave (Paragraph 100). Miura et al. discloses that, when the velocity of the body wave propagating in the high wave velocity supporting substrate is smaller than an intrinsic wave velocity of the target elastic wave excited by the piezoelectric film, a thickness of the top electrode is increased or a material density of the top electrode is increased (Fig 1, wherein the thickness and/or density of the top electrode is “increased” relative to levels below their values), to reduce a velocity of the target elastic wave propagating in the piezoelectric film, such that the velocity of the body wave propagating in the high wave velocity supporting substrate is greater than the velocity of the target elastic wave propagating in the piezoelectric film (Paragraph 25, wherein the velocity of acoustic waves is an inherent material property, with Miura disclosing the use of the claimed materials).
With respect to claim 7, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1. Miura et al. discloses that the top electrode comprises one or a combination of a circular strip electrode, a sector strip electrode or a polygonal plate electrode (Fig 1).
With respect to claim 9, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1. Thalmayr et al. discloses a bottom electrode (Fig 2A, item 206) disposed between the high wave velocity supporting substrate and the piezoelectric film (Fig 2A).
With respect to claim 12, Miura et al. discloses a method for making a high frequency surface acoustic wave resonator (Fig 1), comprising: providing a high wave velocity supporting substrate (item 12), wherein a material of the high wave velocity supporting substrate comprises: silicon carbide, diamond, diamond-like or sapphire (Paragraph 25); forming a piezoelectric film (item 11) on a top surface of the high wave velocity supporting substrate (Fig 1), wherein a material of the piezoelectric film comprises: lithium niobate, potassium niobate, lithium tantalates, aluminum nitride, quartz or zinc oxide (Paragraph 25); the piezoelectric film is a single crystal film; forming a top electrode on a top surface of the piezoelectric film (Fig 1, paragraph 25); wherein a velocity of a body wave propagating in the high wave velocity supporting substrate is greater than a velocity of a target elastic wave propagating in the piezoelectric film (Paragraph 25, wherein the velocity of acoustic waves is an inherent material property, with Miura disclosing the use of the claimed materials), and a thermal conductivity of the high wave velocity supporting substrate is greater than a thermal conductivity of the piezoelectric film (Paragraph 25, wherein the thermal conductivity is an inherent material property, with Miura disclosing the use of the claimed materials); when the top electrode is an interdigital electrode (item 14), digits in the interdigital electrode are parallel to each other (Fig 1), and an angle between a perpendicular direction of each of the digits and a propagation direction of the target elastic wave is less than 20° (Fig 1, wherein the angle shown in figure 1 is 0°).
Miura et al. does not disclose that a target elastic wave excited by the piezoelectric film comprises a symmetric lamb wave or an antisymmetric lamb wave.
Thalmayr et al. teaches a surface acoustic wave device that includes symmetric lamb waves or antisymmetric lamb waves as possible modes of operation (Paragraph 100).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the lamb wave modes of Thalmayr et al. with the device of Miura et al. for the benefit of selecting from known modes of operation for surface acoustic wave devices (Paragraphs 100-103), and as it has been held that the selection of an element based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 15, the combination of Miura et al. and Thalmayr et al. discloses the method of making a high frequency surface acoustic wave resonator according to claim 12. Miura et al. discloses that the top electrode comprises one or a combination of a circular strip electrode, a sector strip electrode or a polygonal plate electrode (Fig 1).
With respect to claim 17, the combination of Miura et al. and Thalmayr et al. discloses the method of making a high frequency surface acoustic wave resonator according to claim 12. Thalmayr et al. discloses forming a bottom electrode between the high wave velocity supporting substrate and the piezoelectric film (Fig 2A, item 206).
Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. in view of Thalmayr et al. and Umeda et al. (US 2010/0038993).
With respect to claim 5, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1. Thalmayr et al. discloses that the target elastic wave excited by the piezoelectric film comprises a symmetric lamb wave or an antisymmetric lamb wave (Paragraph 100). Miura et al. discloses that, when the velocity of the body wave propagating in the high wave velocity supporting substrate is smaller than an intrinsic wave velocity of the target elastic wave excited by the piezoelectric film (Paragraph 25, wherein the velocity of acoustic waves is an inherent material property, with Miura disclosing the use of the claimed materials).
Miura et al. does not disclose a cladding layer covering a top surface of the piezoelectric film and a top surface of the top electrode, to reduce a velocity of the target elastic wave propagating in the piezoelectric film, such that the velocity of the body wave propagating in the high wave velocity supporting substrate is greater than the velocity of the target elastic wave propagating in the piezoelectric film.
Umeda et al. teaches a piezoelectric surface acoustic that includes a cladding layer (item 40) covering a top surface of the piezoelectric film and a top surface of the top electrode, to reduce a velocity of the target elastic wave propagating in the piezoelectric film (Fig 2B, wherein increasing thickness of the cladding layer results in lower acoustic velocity). In combination with Miura et al., as the materials described in the prior art references are the same as the claimed materials, this results in the velocity of the body wave propagating in the high wave velocity supporting substrate being greater than the velocity of the target elastic wave propagating in the piezoelectric film.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the cladding layer of Umeda et al. with the surface acoustic wave device of Miura et al. for the benefit of reducing the influence of the IDTs on the characteristics of the SAW device (Paragraph 51 of Umeda et al.)
With respect to claim 6, the combination of Miura et al. and Thalmayr et al. discloses the high frequency surface acoustic wave resonator according to claim 1.
Miura et al. does not disclose that a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is less than 2.
Umeda et al. teaches a piezoelectric surface acoustic wave device in which a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is less than 2 (Abstract; Figs 2A-2B, wherein the values x and y shown in figures 2A show a piezoelectric layer thickness of less than 2).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Umeda et al. with the surface acoustic wave device of Miura et al. for the benefit of providing improved electrical characteristics (Paragraph 24 of Umeda et al.).
With respect to claim 13, the combination of Miura et al. and Thalmayr et al. discloses the method of making a high frequency surface acoustic wave resonator according to claim 12. Thalmayr et al. discloses that the target elastic wave excited by the piezoelectric film comprises a symmetric lamb wave or an antisymmetric lamb wave (Paragraph 100). Miura et al. discloses that, when the velocity of the body wave propagating in the high wave velocity supporting substrate is smaller than an intrinsic wave velocity of the target elastic wave excited by the piezoelectric film (Paragraph 25, wherein the velocity of acoustic waves is an inherent material property, with Miura disclosing the use of the claimed materials).
Miura et al. does not disclose forming a cladding layer on a top surface of the piezoelectric film and a top surface of the top electrode.
Umeda et al. teaches a piezoelectric surface acoustic that includes forming a cladding layer (item 40) on a top surface of the piezoelectric film and a top surface of the top electrode (Figs 1A-1B).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the cladding layer of Umeda et al. with the surface acoustic wave device of Miura et al. for the benefit of reducing the influence of the IDTs on the characteristics of the SAW device (Paragraph 51 of Umeda et al.)
With respect to claim 14, the combination of Miura et al. and Thalmayr et al. discloses the method of making a high frequency surface acoustic wave resonator according to claim 12.
Miura et al. does not disclose that a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is less than 2.
Umeda et al. teaches a piezoelectric surface acoustic wave device in which a ratio of a thickness of the piezoelectric film to a wavelength of the target elastic wave excited by the piezoelectric film is less than 2 (Abstract; Figs 2A-2B, wherein the values x and y shown in figures 2A show a piezoelectric layer thickness of less than 2).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the piezoelectric layer thickness of Umeda et al. with the surface acoustic wave device of Miura et al. for the benefit of providing improved electrical characteristics (Paragraph 24 of Umeda et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837